United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3176
                                   ___________

Azam Ansari,                           *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minneapolis.
NCS Pearson, Inc., doing business      *
as Pearson VUE; American Board of      * [UNPUBLISHED]
Internal Medicine, a nonprofit         *
organization;                          *
                                       *
            Appellees.                 *
                                  ___________

                             Submitted: February 1, 2011
                                 Filed: February 3, 2011
                                 ___________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Azam Ansari appeals the district court’s1 order denying his Federal Rule of
Civil Procedure 60(b) motion following the dismissal of his diversity action. We find
no abuse of discretion in the denial of relief under Rule 60(b)(3) and (6). See Murphy


      1
        The Honorable Jeanne J. Graham, United States Magistrate Judge for the
District of Minnesota, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
v. Mo. Dep’t of Corrs., 506 F.3d 1111, 1117 (8th Cir. 2007) (standard of review); see
also Arnold v. Wood, 238 F.3d 992, 998 (8th Cir. 2001) (Rule 60(b) is not vehicle for
simply rearguing merits, and appeal from denial of Rule 60(b) motion does not
present underlying judgment for review; Rule 60(b) movant must demonstrate
exceptional circumstances justifying relief). We also agree with the district court that
Ansari was not entitled to relief under Rule 60(b)(4). See Johnson v. Arden, 614 F.3d
785, 799 (8th Cir. 2010) (de novo standard of review); Hunter v. Underwood, 362
F.3d 468, 476 (8th Cir. 2004) (neither Rule 60(b)(4) nor Rule 60(b)(6) motion may
be used as substitute for timely appeal). Accordingly, we affirm. See 8th Cir. R.
47B.
                        ______________________________




                                          -2-